TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00013-CV



                                    In re Raul Adam Trevino


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator, Raul Adam Trevino, an inmate in the Texas Department of Criminal Justice

(TDCJ), filed a pro se motion in this Court seeking an “emergency injunction against unrelated

parties in interest.” Looking to the substance of Trevino’s motion, rather than its title or form, we

construe his motion as a petition for writ of mandamus. See Surgitek, Bristol-Myers Corp. v. Abel,

997 S.W.2d 598, 601 (Tex. 1999) (courts look to substance of pleading rather than its caption or

form to determine its nature); see also Tex. Gov’t Code § 22.221; Tex. R. App. P. 52.1. In his

petition, Trevino asks us to compel certain prison officials—namely “the Daniel Unit Law Library

Supervisor J. Floyd and the overall TDCJ agency administration”—to take, or refrain from taking,

particular actions.

               This Court does not have mandamus jurisdiction over the TDCJ or personnel thereof.

By statute, this Court has the authority to issue a writ of mandamus against “a judge of a district or

county court in the court of appeals district” and other writs as necessary to enforce our appellate

jurisdiction. See Tex. Gov’t Code § 22.221. Staff members of the Daniel Unit and unnamed prison

employees and officials are not parties against whom we have the power to issue a writ of
mandamus. Nor has Trevino demonstrated that the exercise of our writ power is necessary to enforce

our jurisdiction. We have no jurisdiction to grant Trevino the relief he seeks.

               Accordingly, the petition is dismissed for want of jurisdiction.




                                      ____________________________________________
                                      J. Woodfin Jones, Chief Justice


Before Chief Justice Jones, Justices Pemberton and Rose

Filed: January 22, 2014




                                                 2